                      UNITED STATES BANKRUPTCY COURT
                             Western District of Texas

                                                                  Bankruptcy Case
                                                                                  20−31151−hcm
                                                                             No.:
                                                                     Chapter No.: 13
                                                                           Judge: H. Christopher Mott
IN RE: Benjamin Joe Giron , Debtor(s)




                                         NOTICE OF HEARING

PLEASE TAKE NOTICE that a hearing will be held

     at   us−courts.webex.com/meet/Mott, through Cisco WebEx Meetings application

     on   1/13/21 at 01:30 PM

     Hearing to Consider and Act Upon the Following: (Related Document(s): 40 Amended Motion For Relief
     from the Automatic Stay Regarding Real Estate (14 Day Objection Language) filed by Lane C. Reedman for
     Creditor L&M Okubo Management & Services, LLC (Reedman, Lane) Hearing Scheduled For 1/13/2021 at
     01:30 PM at us−courts.webex.com/meet/Mott, through the Cisco WebEx Meetings application. Parties may
     also attend the hearing by phone at 650−479−3207 with access code 160 357 6609#.Any exhibits to be
     considered by the Court should be mailed (2 copies) 5 days prior to the hearing to the Courtroom Deputy at
     Ronda Farrar, U.S. Bankruptcy Court, 903 San Jacinto Blvd., #322, Austin, TX 78701. (Farrar, Ronda) . The
     debtor must file a response within 14 DAYS from the date of service of the above motion. If a response is
     NOT timely filed, NO HEARING WILL BE HELD and the relief requested in the motion will be granted
     after the expiration date. A TIMELY−FILED RESPONSE IS NECESSARY FOR A HEARING TO BE
     HELD.....IF TIME ESTIMATE FOR BOTH SIDES EXCEEDS 30 MINUTES, PLEASE E−MAIL THE
     COURTROOM DEPUTY AT RONDA_FARRAR@TXWB.USCOURTS.GOV FOR A SPECIAL SETTING; IF
     THIS MATTER SETTLES, YOU MAY APPEAR AT DOCKET CALL TO EITHER SUBMIT AN AGREED
     ORDER OR ANNOUNCEMENT 30 MINUTES BEFORE THE HEARING TIME.


Dated: 12/8/20
                                                           Barry D. Knight
                                                           Clerk, U. S. Bankruptcy Court




                                                                                     [Hearing Notice (BK)−HCM] [NtchrgBKhcmap]
